Case 6:20-cv-01657-CEM-GJK Document 6-27 Filed 09/09/20 Page 1 of 3 PageID 321




                      Joy McCormack
                     ATTACHMENT 25
     Case 6:20-cv-01657-CEM-GJK Document 6-27 Filed 09/09/20 Page 2 of 3 PageID 322




                                          Terms and Conditions

1. General Provisions
        The invested funds bring variable monthly profit on a positive trading month. A statement will be
emailed directly to the Client on a monthly basis reflecting Client's account progress.
        In case of negative trading results no profit is paid, however no trading loss is deducted from
Client's investment deposit, as covered by the Company's guarantee.
        The invested funds are traded on FOREX only.

2. Account Funding
       The minimum amount of deposit is $10,000 USD.
       The Client can make a deposit through check, money order mailed or delivered to the Company
address.

3. Investment Conditions
       The invested funds start to trade on FOREX on the next trading day.

4. Interest Accrual
       As soon as profit appears in Client's portion of the Account, the Client can withdraw it, or leave it
to reinvest it.

5. Administrative Fee
       Client is required to pay to Company a fee of 50% profit per positive trading month for
reimbursement of Company's ordinary administrative expenses. Such fee will be deducted from Client's
account on a monthly basis for all trades conducted by Company for Client during such month. No
performance fee is deducted from the Client's portion of the account in case of no profit earned during a
particular trading month.

6. Money Withdrawal
       The minimum amount of withdrawal from Account is $100 USD.
       The funds located in the Client's portion of the Account can be withdrawn by the Client at any
time. (Please refer to the withdrawal schedule below for additional information.)
       The withdrawal schedule is as follows:
           Mailed check:                                                7-10 Business Days
           Direct Bank Transfer                                         5-7 Business Days

7. Warranties and Representations
       The Company represents that it fully complies with the applied law and exercises its best efforts to
provide the good quality services to the benefit of its Clients.
       The Company is not an agent, broker or advisor. Any third party involved with the Company
(including any online payment processor) is not an agent or representative of the Company, but an
independent contractor.
       The Client warrants and represents that he/she is legally capable of entering into transactions
with the Company.

Tel: (321) 677-2096            Fax: (888) 814-5366                                info@HighriseAdvantage.com




                                                             Florida Office of Financial Regulation-0000000062-00001
     Case 6:20-cv-01657-CEM-GJK Document 6-27 Filed 09/09/20 Page 3 of 3 PageID 323




       The Client may not use his/her managed FOREX account with the Company for any illegal activity.
       The Client represents that all information provided to the company is true and up-to-date.
       The Client ensures the account sensitive information is kept confidential.

8. Limitation of Liability
        Due to electronic character of Company's services, the Company shall not be responsible for any
technical transmission delays beyond its control.
       The Company is not liable for any default under these Terms of Services as the result of force
majeure events provided that, as soon as possible, it informs its Clients thereof. Force majeure events
include military actions, strikes, natural disaster, acts of government, any breakdown in communication
supply.

9. No Solicitation
       Client acknowledges that Company has not engaged in any advertising or solicitation in
connection with Client's investment of such funds with Company.

10. Confidential and Proprietary Information
       Client hereby expressly understands and agrees that the methods and strategies used by Highrise
Advantage, LLC in its trading operations and the identity of its professional advisors are confidential and
proprietary information of Highrise Advantage, LLC and will not be made available or disclosed to Client,
and Client further expressly understands and agrees that Highrise Advantage, LLC is not to be obligated
under the terms of this Agreement to either make such information available or to disclose such
information to Client.

11. Amendments
        Company reserves the right to (i) modify or discontinue, temporarily or permanently, the Service
( or any part thereof) and (ii) refuse any and all current and future use of the Service, suspend or
terminate your account, for any reason, including if Company believes that You have violated these Terms
of Use.
        The Terms of Service can be amended by the Company upon notification of Clients in writing. The
notification can be e-mailed to the Client's e-mail address. After the notification is made, the modification
becomes effective unless otherwise stipulated in the written notification.

I hereby agree to the terms and conditions stated in this document.




Client's Name Printed




Client's Signature                                               Date


Tel: (321) 677-2096            Fax: (888) 814-5366                                info@HighriseAdvantage.com




                                                             Florida Office of Financial Regulation-0000000062-00002
